     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 1 of 10 Page ID #:2006



 1
     NICOLA T. HANNA
 2   United States Attorney
     BRANDON D. FOX
 3   Assistant United States Attorney
     Chief, Criminal Division
 4   JULIAN L. ANDRÉ (Cal. Bar No. 251120)
     Assistant United States Attorney
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-6683
          Facsimile: (213) 894-6269
 8        Email:     Julian.L.Andre@usdoj.gov

 9   BRETT A. SAGEL (Cal. Bar No. 243918)
     Assistant United States Attorney
10        Ronald Reagan Federal Building
          411 West Fourth Street, Suite 8000
11        Santa Ana, California 92701
          Telephone: (714) 338-3598
12        Facsimile: (714) 338-3708
          Email:      Brett.Sagel@usdoj.gov
13
     Attorneys for Plaintiff
14   UNITED STATES OF AMERICA

15                            UNITED STATES DISTRICT COURT

16                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS

19              Plaintiff,                     GOVERNMENT’S EX PARTE APPLICATION
                                               FOR AN ORDER DIRECTING THE US
20                    v.                       MARSHALS SERVICE TO RETURN
                                               DEFENDANT MICHAEL JOHN AVENATTI TO
21   MICHAEL JOHN AVENATTI,                    THE CENTRAL DISTRICT OF CALIFORNIA
                                               BY THE MARCH 2, 2020, STATUS
22              Defendant.                     CONFERENCE; DECLARATION OF BRETT
                                               A. SAGEL
23

24

25         Plaintiff United States of America, by and through its counsel

26   of record, the United States Attorney for the Central District of

27   California and Assistant United States Attorneys Julian L. André and

28   Brett A. Sagel, hereby files its ex parte application for an Order
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 2 of 10 Page ID #:2007



 1   directing the United States Marshals Service to return defendant

 2   MICHAEL JOHN AVENATTI to the Central District of California by the

 3   March 2, 2020, status conference in the above-captioned case.

 4         On February 18, 2020, counsel for defendant, H. Dean Steward,

 5   informed the government that defendant opposes this ex parte

 6   application.

 7         This ex parte application is based upon the attached memorandum

 8   of points and authorities, the Declaration of Assistant United States

 9   Attorney Brett A. Sagel, the files and records in this case, and such

10   further evidence and argument as the Court may permit.

11    Dated: February 20, 2020             Respectfully submitted,

12                                         NICOLA T. HANNA
                                           United States Attorney
13
                                           BRANDON D. FOX
14                                         Assistant United States Attorney
                                           Chief, Criminal Division
15
                                           /s/ Brett A. Sagel
16
                                           JULIAN L. ANDRÉ
17                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
18
                                           Attorneys for Plaintiff
19                                         UNITED STATES OF AMERICA

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 3 of 10 Page ID #:2008



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2         On April 10, 2019, a grand jury in the Central District of

 3   California returned a thirty-six count indictment against defendant

 4   MICHAEL JOHN AVENATTI (“defendant”) charging him with: (a) ten counts

 5   of wire fraud, in violation of 18 U.S.C. § 1343; (b) eight counts of

 6   willful failure to pay over withheld taxes, in violation of 26 U.S.C.

 7   § 7202; (c) one count of endeavoring to obstruct the administration

 8   of the Internal Revenue Code, in violation of 26 U.S.C. § 7212(a);

 9   (d) ten counts of willful failure to file a tax return, in violation

10   of 26 U.S.C. § 7203; (e) two counts of bank fraud, in violation of 18

11   U.S.C. § 1344(1); (f) one count of aggravated identity theft, in

12   violation of 18 U.S.C. § 1028A(a)(1); (g) three counts of false

13   declaration in bankruptcy, in violation of 18 U.S.C. § 152(3); and

14   (h) one count of false testimony under oath in bankruptcy, in

15   violation of 18 U.S.C. § 152(2).        (CR 16.)

16         On August 26, 2019, this Court scheduled the trial in this case

17   for May 19, 2020.      (CR 64, 66.)    The Court also set a number of other

18   case dates and deadlines pursuant to the parties’ stipulation,

19   including a status conference on March 2, 2020, and a pretrial

20   motions hearing on April 13, 2020.         (CR 66.)   The Court subsequently

21   advanced the pretrial motions hearing to April 6, 2020.1            (CR 72.)

22         Upon a motion from the government, on January 15, 2020, this

23   Court ordered defendant’s bond revoked and remanded defendant into

24   the custody of the United States Marshals Service.             The Court also

25   ordered that defendant be transferred to the Southern District of New

26

27         1Pretrial motions, including motions in limine, were initially
     due to be filed on March 16, 2020. (CR 66.) Because the Court
28   advanced the motions hearing one week from April 13, 2020, to April
     6, 2020, pretrial motions are now due on March 9, 2020. (CR 72.)
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 4 of 10 Page ID #:2009



 1   York by no later than January 17, 2020 (CR 83), to facilitate the

 2   timely proceeding of trial in United States v. Avenatti, No. 1:19-CR-

 3   373-PGG (the “SDNY Extortion Case”) by ensuring defendant’s presence

 4   in New York without undue delay.           The SDNY Extortion Case proceeded

 5   to trial on January 27, 2020.        On February 14, 2020, the jury in the

 6   SDNY Extortion Case found defendant guilty on all three counts.

 7   Defendant remains on bond in the SDNY Extortion Case.            Defendant is

 8   represented by seven attorneys in the SDNY Extortion Case.

 9          On January 31, 2020, this Court held a status conference in this

10   case in which the parties addressed, among other issues, whether

11   defendant should return to the Central District of California after

12   the completion of his trial in the SDNY Extortion Case.            (CR 97.)

13   Defendant was not present at the status conference due to the trial

14   in SNDY Extortion Case.       At the status conference, the parties and

15   the Court agreed that defendant should be returned to this District

16   as soon as possible upon completion of the trial in the SDNY

17   Extortion Case, and at least by the next status conference in this

18   case, which had previously been scheduled for March 2, 2020, at 9:00

19   a.m.   During the January 31, 2020, status conference, defendant’s

20   counsel again acknowledged that defendant’s criminal case in this

21   District is the most complex of his three criminal cases.             Defendant

22   is only represented by H. Dean Steward, a solo-practitioner, in this

23   case; Mr. Steward’s law office is in San Clemente, California.

24          The third criminal case in which defendant is charged is United

25   States v. Avenatti, No. 1:19-CR-374-JMF (the “SDNY Fraud Case”).

26   Although this Court had already scheduled on August 26, 2019, the

27   trial in this case for May 19, 2020 (CR 64), on October 8, 2019,

28   defendant, through his counsel Mr. Steward, requested that the SDNY

                                            2
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 5 of 10 Page ID #:2010



 1   Fraud Case be scheduled for trial on April 21, 2020, less than a

 2   month before the trial date in this matter in which defendant is

 3   represented by the same counsel, Avenatti, No. 1:19-CR-374-JMF, Dkt.

 4   No. 23 (Oct. 8, 2019).

 5         On February 11, 2020, the SDNY Fraud case was transferred to the

 6   Honorable Jesse M. Furman from the late Honorable Deborah A. Batts,

 7   and Judge Furman scheduled a status conference for February 25, 2020,

 8   for the parties to address “the trial date and pretrial deadlines.”

 9   Id., Dkt. No. 36.      The undersigned has learned that Judge Furman as

10   well as defendant’s counsel want defendant to be present at the

11   February 25, 2020, status conference.         Defendant is currently

12   represented by four attorneys in the SDNY Fraud Case, including: H.

13   Dean Steward; Thomas D. Warren and Daniel Dubin from the Los Angeles

14   Offices of Pierce Bainbridge Beck Price & Hecht LLP;2 and Mariel

15   Colon Miro, an attorney with an office in Brooklyn, New York.3

16   Defendant remains on bond in the SDNY Fraud Case.

17         The government maintains that defendant needs to be transported

18   to the Central District of California after his February 25, 2020,

19   status conference in New York, but before the March 2, 2020, status

20   conference in this case.       For the same reasons the parties in the

21   SDNY Fraud Case believe defendant should be present at defendant’s

22
          2 In both Mr. Warren’s and Mr. Dubin’s Motions for Admission Pro
23   Hac Vice filed in the SDNY Fraud Case, both attorneys listed their
     Office location as 355 S. Grand Avenue, 44th Floor, Los Angeles
24   California. United States v. Avenatti, No. 1:19-CR-374-JMF, Docket
     Entries 28, 29. Both of these attorneys filed notices of appearance
25   in this case, before immediately withdrawing from this case, and also
     listed the same Los Angeles address for their contact information.
26   (CR 86, 87.)
27        3 Notably, Ms. Miro filed her notice of appearance on February
     18, 2020, despite the fact that Mr. Steward advised this Court during
28   the January 31, 2020, status conference that he was unable to obtain
     any assistance to prepare for trial in this case.
                                      3
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 6 of 10 Page ID #:2011



 1   status conference on February 25, 2020, defendant should be present

 2   at his status conference in this case on March 2, 2020.            Defendant’s

 3   active participation in this status conference is necessary to ensure

 4   that the parties are able to have a fulsome and productive discussion

 5   regarding the upcoming May 19, 2020, trial in this matter.             This is

 6   particularly true given that defendant was not present for the last

 7   status conference in this case on January 31, 2020, and because

 8   pretrial motions in this case are currently due on March 9, 2020.4

 9   Indeed, the March 2, 2020, status conference may be meaningless or

10   less productive if defendant is not present to consult with his

11   counsel.

12         Additionally, the government submits that the most effective way

13   to ensure that both of defendant’s criminal cases proceed timely is

14   to bring defendant back to Southern California where his attorneys

15   are located.     Defendant’s only attorney on the present case is here

16   in Southern California, and three of his four attorneys on the SDNY

17   Fraud Case are also located in Southern California.5           Bringing

18   defendant back to Southern California will enable defendant to

19   regularly meet with his attorneys in this District and thus most

20   effectively prepare for both of his trials -- whether defendant’s

21   SDNY Fraud Trial proceeds on April 21, 2020 or not.6           Transporting

22   defendant back to this District as soon as possible is the best way

23

24

25         4The government understands that the motions deadline in the
     SDNY Fraud Case has already passed.
26        5 The only attorney in the SDNY Fraud Case located in New York
     is Ms. Miro, who filed her notice of appearance on February 18, 2020.
27
          6 If defendant’s trial in the SDNY Fraud Case proceeds on April
28   21, 2020, defendant can be transported back to New York, just as he
     was prior to his trial in the SDNY Extortion Case.
                                      4
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 7 of 10 Page ID #:2012



 1   to ensure that both this case and the SDNY Fraud Case are able to

 2   proceed as currently scheduled.

 3         On February 18, 2020, defendant’s counsel took the following

 4   position regarding the government’s ex parte application:

 5         The defense opposes any movement of the defendant from the
           MCC in New York. On Feb. 25, there's a status conference
 6         with SDNY Judge Jesse Furman, to examine dates and
           remaining procedures. Defendant needs to be present in NYC
 7         at least through that hearing, and perhaps beyond.

 8   (Sagel Decl. ¶ 4.)

 9         As stated above, the government is not seeking to bring

10   defendant back to Southern California before the February 25, 2020,

11   status conference in New York, which defendant will be able to

12   attend.    The government seeks to transfer him back to Southern

13   California after that status conference.          Defendant’s counsel has

14   articulated no reason why defendant needs to remain in New York after

15   that hearing, stating merely that he needs to be present at least

16   through the hearing and “perhaps beyond.”

17         Indeed, it is hard to conjure a reason why defendant now opposes

18   being returned to this District.           As noted above, defendant’s only

19   attorney in this case is located in Southern California, and three of

20   defendant’s four attorneys in the SDNY Fraud Case are located in

21   Southern California.      Moreover, given that defendant has repeatedly

22   raised concerns about the conditions of his confinement in New York,

23   see, e.g., Letter Concerning Mr. Avenatti’s Prison Conditions,

24   Avenatti, No. 1:19-CR-373-PGG, Dkt. No. 176, it appears likely that

25   defendant is opposing the government’s request that he be returned to

26   this District simply to position himself to argue that the SDNY Fraud

27   Case and the fact that he is in custody in New York require his trial

28   in this District to be delayed.        If defendant has any basis to delay

                                            5
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 8 of 10 Page ID #:2013



 1   this case, which the government does not believe he has, defendant

 2   should raise these concerns immediately, specifically at the March 2,

 3   2020, status conference, and be physically present to do so.

 4         For the foregoing reasons, the government respectfully requests

 5   that this Court Order the United States Marshals Service to transport

 6   defendant to the Central District of California as soon as possible

 7   after defendant’s February 25, 2020, hearing in his SDNY Fraud Case,

 8   and in time for his status conference in this case on March 2, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 9 of 10 Page ID #:2014



 1                           DECLARATION OF BRETT A. SAGEL
 2         I, Brett A. Sagel, declare as follows:

 3         1.    I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California, and

 5   am one of the Assistant United States Attorneys representing the

 6   government in the prosecution of United States v. Michael John

 7   Avenatti, SA CR No. 19-61-JVS.

 8         2.    I have reviewed the docket report and pleadings in United

 9   States v. Avenatti, No. 1:19-CR-373-PGG (the “SDNY Extortion Case”)

10   and have learned the following.        Defendant MICHAEL JOHN AVENATTI

11   (“defendant”) proceeded to trial on the SDNY Extortion Case on

12   January 27, 2020, and was represented by seven attorneys throughout

13   that trial.     On February 14, 2020, the jury in the SDNY Extortion

14   Case found defendant guilty on all three counts he was charged with

15   in that case.

16         3.    I have reviewed the docket report and pleadings in United

17   States v. Avenatti, No. 1:19-CR-374-JMF (the “SDNY Fraud Case”) and

18   have learned the following.       On October 8, 2019, after the Honorable

19   James V. Selna set defendant’s trial in the Central District of

20   California for May 19, 2020, H. Dean Steward requested the SDNY Fraud

21   Case be scheduled for trial on April 21, 2020.           On February 11, 2020,

22   the SDNY Fraud case was transferred to the Honorable Jesse M. Furman

23   from the late Honorable Deborah A. Batts, and Judge Furman scheduled

24   a status conference for February 25, 2020, for the parties to address

25   “the trial date and pretrial deadlines.”          On February 19, 2020, one

26   of the prosecutors on the SDNY Fraud Case informed the undersigned

27   that Judge Furman wanted defendant present for the February 25, 2020,

28   status conference.      Defendant is represented by four attorneys in the
     Case 8:19-cr-00061-JVS Document 100 Filed 02/20/20 Page 10 of 10 Page ID #:2015



 1    SDNY Fraud Case, including: H. Dean Steward; Thomas D. Warren and

 2    Daniel Dubin from the Los Angeles Offices of Pierce Bainbridge Beck

 3    Price & Hecht LLP; and Mariel Colon Miro, an attorney with an office

 4    in Brooklyn, New York.      Mr. Warren’s and Mr. Dubin’s Motions for

 5    Admission Pro Hac Vice filed on November 22, 2019, in the SDNY Fraud

 6    Case, both attorneys listed their Office location as 355 S. Grand

 7    Avenue, 44th Floor, Los Angeles, California.          Ms. Miro filed her

 8    notice of appearance on February 18, 2020.

 9          4.    On February 18, 2020, Defendant’s counsel, H. Dean Steward,

10    provided the following as his position on the government’s ex parte

11    application: “The defense opposes any movement of the defendant from

12    the MCC in New York. On Feb. 25, there's a status conference with

13    SDNY Judge Jesse Furman, to examine dates and remaining procedures.

14    Defendant needs to be present in NYC at least through that hearing,

15    and perhaps beyond.”

16          I declare under penalty of perjury under the laws of the United

17    States of America that the foregoing is true and correct and that

18    this declaration is executed at Santa Ana, California, on February

19    20, 2020.

20
                                                    /s/
21                                              BRETT A. SAGEL
                                                Assistant United States Attorney
22

23

24

25

26

27

28

                                            2
